DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hydraulic cylinders” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 2-5D and 9A-9D are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(l).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Figures 6-7 are objected to for failing to meet reference character size criteria as set forth in 37 CFR 1.84(p)(3).  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
Figures 8A-8C are objected to for not complying with 37 CFR 1.84(b).
Figure 9A is objected to for containing lead lines that cross each other (see 37 CFR 1.84(q)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0048 identifies “lifter” as reference character “102” and “104.”  
Paragraph 0059 Line 11 has a sentence starting with “I In this embodiment…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifter,” “engagement member,” “vertical extension member,” “movement member,” “connection member,” “towing machine,” “guiding-and-lifter member,” “swivel carriage lifter,” “fixed wheel lifter,” and “stabilizing member.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s Specification and Drawings do not support the claim limitation of the guiding-and-fixing member is comprised of neither a swivel carriage lifter nor a fixed wheel lifter.  However, Applicant does disclose the lifter is comprised of a swivel carriage lifter and a fixed wheel lifter. To maintain advanced prosecution, the Examiner will interpret Claims 7 and 15 as the lifter is comprised of a swivel carriage lifter and a fixed wheel lifter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recite the limitation “the at least a first movement member of a second vertical extension member” (emphasis added).  There is insufficient antecedent basis for this limitation in the claims.
Claims 6, 7, and 15 recite the limitation “the guiding-and-lifting member.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 16 is indefinite for the limitation “the at least one vertical extension member comprises hydraulic cylinders.”  It is unclear if each of the implied plurality of vertical extension members comprises more than one hydraulic cylinder, or if the claimed more than one hydraulic cylinders represents a single hydraulic cylinder for each of the implied plurality of vertical extension members.
Claim 19 is indefinite for the limitation “raising the lifter off the ground by the guiding-and-lifting member of the lifter.”  As understood, the guiding-and-lifting member is a component of the lifter and is in contact with the ground as it lifts the lifter frame.  As claimed, the guiding-and-lifting member is lifting the lifter, which includes the guiding-and-lifting member, off of the ground.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-10, 11, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roestel (2006/0182567).
Roestel discloses;
Claim 1. A rack transportation system comprising: a rack (10) for holding a material, the rack having at least a first lifter engagement opening (78); and a lifter (50) for lifting the rack, the lifter comprising: 
at least a first engagement member (60), wherein in use the at least a first engagement member interlock with the at least a first engagement opening of the rack, and at least a first vertical extension member (58), wherein in use the at least a first vertical extension member extend to lift the interlocked lifter and rack, and wherein the at least a first vertical extension member includes at least a first movement member (56) (Par. 0017-0022 and Fig. 1 and 5-7).  
Claim 11. A rack lifter comprising: a frame (64); a connection member (62) connected to the frame; at least a first engagement member (60) connected to the frame; and at least a first vertical extension member (58) connected to the frame, wherein in use the at least a first engagement member interlocks with at least a first engagement opening (78) of a rack (10), and the at least a first vertical extension member extends to lift the lifter and rack, wherein the at least a first vertical extension member includes at least a first movement member (56) (Par. 0017-0022 and Fig. 1 and 5-7).  
Claim 2. The system of claim 1, wherein the lifter further comprises a connection member (62) which in use connects the lifter to a towing machine (Par. 0023) (Par. 0022-0023 and Fig. 5).  
Claims 4 and 13. The system/lifter of claims 1/11 respectively, wherein the (interpreted as “an”) at least a first movement member (another 56) of a second vertical extension member (another 58) comprises at least one fixed wheel (Par. 0021 and Fig. 7).  
Claims 5 and 14. The system/lifter of claims 1/11 respectively, wherein the lifter further comprises a guiding-and-lifting member (52 and 58), wherein in use the guiding-and-lifting member guides the movement of the lifter and lifts the lifter (Par. 0021 and Fig. 6).  
Claim 6. The system of claim 1, wherein the (interpreted as “a”) guiding-and-lifting member (52 and 58) comprises at least one fixed wheel (56) (Par. 0021 and Fig. 6).  
Claims 8 and 17. The system/lifter of claims 1/11 respectively, wherein the lifter further comprises a stabilizing member (54) which can assist in providing balance (Fig. 7).  
Claim 9. The system of claim 1, wherein the lifter further comprises hydraulics (Par. 0021-0023) used for lifting and lowering.  
Claims 10 and 18. The system/lifter of claims 9/17 respectively, wherein the lifter further comprises a wireless human-machine interface (76) and storage (behind 70) therefor (Par. 0022 and Fig. 5).  
Claim 16. The lifter of claim 11, wherein the at least one vertical extension member comprises hydraulic cylinders (76) for extension.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 12, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roestel in view of Schilling et al. (US 7,438,301).
Roestel discloses;
Claims 7 and 15 (as best understood by the Examiner). The system/lifter of claims 1/11 respectively, wherein the guiding-and-lifting member (interpreted as “the system/lifter”) further comprises at least one fixed wheel lift (distal 58 and 52 underneath distal 58) (Par. 0021 and Fig. 7).
Roestel does not recite;
Claims 3 and 12. The system of claim 1, wherein the at least a first movement member of the first vertical extension member comprises at least one swivel wheel.  
Claims 7 and 15 (as best understood by the Examiner). The system/lifter further comprises at least one swivel carriage lifter.  
	However, Schilling discloses a system and lifter (20) for moving rack (24) and further teaches a swivel wheel (132) and a swivel carriage lifter (112) (Col. 3-5 and Fig. 1 and 8).
Therefore, in view of Schiling’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Roestel’s lifter to include a swivel wheel or swivel carriage lifter to allow for easier positioning of the lifter.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roestel in view of Zuckerman (US 2008/0056867).
Claim 19. A method of lifting a rack (10) using a lifter (50), wherein the rack comprises an interior space (area between front and rear 78) and at least one engagement opening (78), and the lifter comprises a towing machine connection member (62), a guiding-and-lifting member (52 and 58), and at least one vertical extension member (58), the method comprising: connecting the lifter to a towing machine by the towing machine connection member of the lifter (Par. 0023); raising the lifter off the ground by the guiding-and-lifting member of the lifter (Par. 0004); maneuvering the lifter into the interior space of the rack by moving the connected lifter and towing machine (Par. 0023); lowering the lifter within the interior space of the rack by lowering the guiding-and-lifting member of the lifter (Par. 0005); maneuvering the lifter by moving the connected lifter and towing machine such that the at least one engagement foot of the at least one engagement member interlock with the at least one engagement opening of the rack (Par. 0004-0005); and extending the at least one vertical extension member to lift the rack by the lifter (Par. 0003-0023 and Fig. 1 and 5-7).  
Claim 20. The method of claim 19 further comprising: moving the lifter and the rack by moving the towing machine (Par. 0004); lowering the rack to the ground by shortening the vertical extension members (Par. 0005); removing the at least one engagement foot from the at least one engagement opening by moving the connected lifter and towing machine; lifting the lifter by raising the guiding-and-lifting member; removing the lifter from the interior space of the rack by moving the connected lifter and towing machine; lowering the lifter by lowering the guiding-and-lifting member, wherein the lifter is supported by the at least one vertical extension member; and disconnecting the lifter from the lifting-and-towing machine by disengaging the lifting-and-towing machine connection member (Par. 0003-0023 and Fig. 1 and 5-7).  
	Roestel does not recite;
Claim 19. At least one engagement member with at least one engagement foot.
	However, Zuckerman discloses a method of using a lifter (10) for transporting objects (), and further teaches the lifter has at least one engagement member (54, 56, 58, and 60) with at least one engagement foot (60) to stabilize the lifter (Par. 0024-0029 and Fig. 1 and 4).
Therefore, in view of Zuckerman’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Roestel’s lifter to include at least one engagement member with at least one engagement foot to stabilize the lifter.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morse (US 3,327,996).
Lanciaux (US 2001/0008344).
Humble et al. (US 2010/0226740).
Crossley et al. (US 7,311,487).
Cozza (US 8,317,451).
Hilliker et al. (US 5,411,360).
Jensen et al. (US 5,716,186).
Kawada (US 4,884,936).
Cozza et al. (US 8,794,899).
Walsh (US 10,059,574).
Matovich (US 4,491,452).
Dove (US 7,862,285).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652